—Judgment unani*1052mously affirmed. Memorandum: Contrary to the contention of defendant, Supreme Court did not abuse its discretion in limiting the scope of the recross-examination of the police officer who observed defendant engaged in what appeared to be a drug transaction. Defendant had a full opportunity to cross-examine the officer with respect to his observations, and it was within the sound discretion of the court to prohibit questions seeking to ascertain why the other participant in the transaction was not arrested (see, People v Snell, 234 AD2d 986, lv denied 89 NY2d 1015). The proper exercise of the court’s discretion “in determining the extent of the cross-examination * * * should not be disturbed” (People v Greer, 42 NY2d 170, 176). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Pigott, Jr., Scudder and Callahan, JJ.